Citation Nr: 0115119	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased (compensable) rating for status 
post submucous resection for a nasal septal deviation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
November 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran failed to appear for a 
March 2001 Board hearing at the RO.


FINDINGS OF FACT

1. The veteran's service-connected status post submucous 
resection for nasal septal deviation is manifested by 
subjective complaints of difficulty breathing, without 
complete obstruction of one nasal passage, or more than 50 
percent obstruction on both sides.

2. Recent VA examination findings reveal that, at rest there 
was a 75 to 80 percent obstruction to the veteran's right 
nasal passage and a 5 percent obstruction to the left 
nasal passage; after use of Neo-Synephrine the veteran 
experienced a fully patent airway on the left side and 30 
percent restriction on the right side.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
submucous resection for a nasal septal deviation have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991) amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased (compensable) rating 
for his status post submucous resection for a nasal septal 
deviation.  Before addressing this issue, the Board notes 
that, on November 9, 2000, the President signed into law the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
175 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
nasal disability, the Board has reviewed the veteran's claim 
in light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required for it 
to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating. The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VAOGCPREC 16-92, para. 16 (57 
Red. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The Board also notes that the veteran failed to 
appeal at a personal hearing scheduled at the RO in September 
2000 and at a March 2001 Board hearing at the RO.  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination performed in March 1999 that is described below 
satisfied this obligation.  Furthermore, in January 2001, the 
RO advised the veteran that his claim was reviewed in light 
of the Act and required no further action.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for a nasal disability. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected nasal disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.



Factual Background

Service connection for status post submucous resection for a 
nasal septal deviation was granted by the RO in a March 1990 
rating decision that awarded a noncompensable disability 
evaluation.  The RO based its determination, in large part, 
on service medical records that indicated that the veteran 
was kicked in the nose and experienced a slight septal 
deviation.  In May 1989, he underwent a septoplasty.  The RO 
also considered findings of a February 1990 VA ear, nose and 
throat (ENT) examination that reflected the veteran's 
complaints crusting and pain, but improved breathing, after 
his septorhinoplasty.  He applied intranasal antibiotics to 
the incision site.

The RO received the veteran's claim for an increased rating 
in November 1998.  VA medical records and an examination 
report, dated from 1997 to 1999, are associated with the 
claims file.  The VA outpatient records are essentially 
negative for complaints or findings referable to the 
veteran's service-connected nasal disability.  In April 1998, 
he reported watery and itchy eyes around pine and, in July 
1998, complained of a sore throat and pain on swallowing, but 
denied shortness of breath, and was diagnosed with an upper 
respiratory infection.

In March 1999, the veteran underwent VA examination for nose, 
sinus, larynx and pharynx.  According to the examination 
report, the veteran underwent a septoplasty/rhinoplasty 
shortly before discharge and did well for four or five years.  
More recently, he experienced increased trouble, especially 
in the winter.  He had trouble sleeping at night due to nasal 
obstruction and had a recent history of nocturnal apnea.  The 
veteran told the VA examiner he was just getting over the flu 
the last few days.  The veteran said his nose was stuffy on 
the left side most of the time during the winter months and 
also in summer with occasional left nosebleeds.  He 
experienced interference with breathing, mainly on the left 
and in winter.  He reported clear nasal drainage year round.  
There was no dyspnea, but he had a history of obstruction.  
His speech was not impaired and he denied recent treatment.  
There was no history of sinusitis and he had perenneal 
(perennial?) allergic attacks.  The veteran described 
aggravating, but not incapacitating, symptoms.  

On examination, the veteran was noted to have a deviated 
nasal septum, with a superimposed upper respiratory 
infection.  At rest, he had a 75 to 80 percent obstruction to 
the right nasal passage and a 5 percent obstruction to the 
left.  After the tipical application of Neo-Synephrine, he 
was noted to breathe better, with a fully patent airway on 
the left and 30 percent restriction on the right.  The 
diagnosis was deviated nasal septum.  

In his July 2000 substantive appeal, the veteran asserted 
that, although the use of Neo-Synephrine opened his left 
airway during the recent VA examination, "it lasted until 
[he] walked outside at which time [his] sinuses clogged back 
up and never opened afterwards."  He maintained that it felt 
as if each side of his nasal passage was clogged about 50 
percent that caused him to breathe through his mouth and made 
him feel as if he was constantly short of breath.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2000).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The regulations for evaluating respiratory disorders were 
revised, effective October 7, 1996, and include revision of 
the rating criteria for nasal disorders.  61 Fed. Reg. 46720 
(1996). 

Under the old criteria in effect prior to October 7,1996, a 
10 percent evaluation under Diagnostic Code 6502 contemplated 
symptomatology consistent with traumatic deflection of the 
nasal septum with marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  A disability 
rating greater than 10 percent was not available under 
Diagnostic Code 6502 in effect prior to October 7, 1996.  Id.

Under the new regulations, effective October 7, 1996, 
traumatic deviated septum with 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side warrants a maximum 10 percent schedular evaluation.  38 
C.F.R. § 4.97, Diagnostic Code 6502 (2000).  For a higher 
rating, deviated septum may be rated by analogy under 38 
C.F.R. § 4.20 with either sinusitis or rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514 and 6522 to 
6524 (2000).

The Board notes that the RO applied the old regulations in 
its initial grant of service connection in 1990.  Although 
the veteran's claim for an increased rating was received in 
November 1998, after the effective date of the regulatory 
change (on October 7, 1996), the RO, nevertheless, included 
both the old and the new rating criteria for Diagnostic Code 
6502 in the June 2000 statement of the case.  The Board 
points out in this regard, however, that only the criteria 
effective October 7, 1996 are applicable to the veteran's 
claim for an increased rating.  See e.g., Rhodan v. West, 12 
Vet. App. 55 (1998) (The new regulations may only be applied 
from the date they became effective forward.). 

Upon review of the medical evidence of record, the Board 
concludes that an increased (compensable) rating for the 
veteran's service-connected nasal disability is not 
warranted.  The veteran has complained that he has difficulty 
breathing due to his service-connected nasal disability.  
Despite his complaints, however, the objective medical 
evidence does not reveal that his disability causes traumatic 
deviated septum with 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side to 
warrant a maximum 10 percent schedular evaluation.  Rather, 
when seen in the VA outpatient clinic in July 1998 for 
symptoms of an upper respiratory infection, the veteran 
denied having shortness of breath.  Further, when examined by 
VA in March 1999, the VA examiner reported the veteran's 
complaints of mainly left-sided nasal obstruction.  At rest, 
a 75 to 80 percent right nasal passage obstruction was noted, 
with a 5 percent obstruction noted on the left side.  After 
tipical application of Neo-Synephrine, he breathed better and 
the examiner reported a fully patent airway on the left and 
30 percent restriction on the right.  The examiner reported 
the veteran's denial of a history of sinusitis. 

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is proper given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran presently has complete 
obstruction of one nasal passage or more than 50 percent 
obstruction on both sides, a 10 percent rating is not 
warranted under the rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000), effective October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.97, Diagnostic Code 
6502. 

In his written statements, most recently in July 2000, the 
veteran has asserted that he experienced at least a 50 
percent obstruction in each nasal passage that caused him to 
breath through his mouth and made him feel as if he was 
constantly short of breath.  Nevertheless, the veteran is not 
qualified as a lay person to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The preponderance of the evidence does not reflect that the 
veteran experiences complete obstruction of one nasal passage 
or more than 50 percent obstruction on both sides.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) evaluation is denied for status 
post submucous resection for a nasal septal deviation.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

